 338DECISIONSOF NATIONAL LABORRELATIONS BOARDWe shall place the names of the Pressmen and the Pulp SulphiteWorkers on the ballot in the election among the employees in votinggroup 1, and the Lithographers, the Pulp Sulphite Workers,9 and thePressmen on the ballot in the election among the employees in votinggroup 2.If a majority of the employees in voting group 2 select the Lithog-raphers, they will be taken to have indicated their desire to constitutea separate unit, and the Regional Director conducting the electionsdirected herein is hereby instructed to issue a certification of represen-tatives to the Lithographers for such unit, which the Board, in suchcircumstances, finds appropriate for purposes of collective bargaining.However, if a majority of the employees in voting group 2 does notvote for the Lithographers, those employees will appropriately beincluded with the employees in voting group 1 and their votes will bepooled with those in voting group 1.10The aforesaid Regional Di-rector is instructed to issue a certification of representatives to thelabor organization selected by the majority of the employees in votinggroup 1 or in the pooled group, as the case may be, which the Board,in such circumstances, finds to be a unit appropriate for purposes ofcollective bargaining.[Text of Direction of Elections omitted from publication.]work as the helpers,also spending some time cutting stock on a cutting machine.He hasno authority to hire, discipline,or discharge,is hourly paid,and all significant decisionson personnel matters are made by the general foreman.We find that Ross is not a super-visor and include him in the unit.°Although it does not wish to represent the lithographic production employees as aseparate unit, it is clear that the Pulp Sulphite Workers wishes to represent theseemployees as part of its requested production and maintenance unit.We shall,therefore,place the Pulp Sulphite Workers on the ballot in voting group 2. In the event it doesnot wish its name to be placed on this ballot, it may, upon prompt notice to theRegional Director,request that its name be omitted from the ballot in voting group 2101f the votes are pooled,they are to be tallied in the following manner:the votesfor the labor organization seeking a separate unit in voting group 2 shall be counted asvalid votes,but neither for nor against the labor organizations seeking to represent aproduction and maintenance unit.All other votes are to be accorded their face value,whether for representation by the unions seeking the more comprehensive group or forno union.Western Farmers AssociationandCanneryWarehousemen,Food Processors,Drivers and Helpers Local Union No. 809,International Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of America and Miscellaneous Drivers.Local Union No. 223, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioners.Cases Nos. 36-RC-1497 and 36-RC-1502. July 26, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section,9 (c) of the National LaborRelationsAct, a consolidated hearing was held before Arthur J.128 NLRB No. 33. WESTERN FARMERS ASSOCIATION339Hedges, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Chairman Leedom and Members Rodgers and Bean].Upon the entire record in this proceeding, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section_9(c) (1) and Section 2(6) and (7) of the Act.24.The Joint Petitioners seek a single unit of all employees at theEmployer's farm supplies establishment at Hillsboro, Oregon, exclud-ing office employees, professional employees, guards, and supervisors.as defined in the Act.The Grain Millers, urging the bargaining his-tory, contends that the appropriate unit should include all feed andseed production employees, maintenance employees, and feed truck-drivers, but should exclude oil truckdrivers and other categories not,material here.The Meat Cutters and the Employer contend that twoseparate units are appropriate at the Hillsboro plant : (1) a unit of allemployees, excluding all truckdrivers, and (2) a unit of all truck-drivers, excluding all other employees.However, it appears that allthe labor organizations involved herein, except the Meat Cutters,,wish to participate in any election or elections directed by the Board.The Meat Cutters is willing to represent a comprehensive unit includ-ing truckdrivers, but does not wish to participate in an election fora separate unit of truckdrivers.The Employer, essentially a farmers' cooperative association, con-ducts its operations at many locations in the States of Oregon, `Vash-IAt thehearing,(1)Miscellaneous Drivers Local Union No 223, International Brother-hood of Teamsters, 'Chauffeurs,Warehousemen& Helpers ofAmerica, the Petitioner inCase No 36-RC-1502 moved,in effect, that it be permitted to withdraw its petition andto appear as a Joint Petitioner herein with Cannery Warehousemen,Food Processors,Drivers and Helpers Local Union No. 809,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,the Petitioner in Case No 36-RC-1497;(2)American Federation of Grain Millers,Local No. 61, AFL-CIO,hereinafter calledthe Grain Millers,moved to intervene on the basis of its contract;and (3)AmalgamatedMeat Cutters and Butcher Workmen of North America,Local 231,AFL-CIO,hereinaftercalled the Meat Cutters,moved to intervene on the basis of its showing of interest.There was no opposition as to any of the foregoing motionsThe hearing officer grantedthemotions,and we affirm his rulingsWe shall dismiss the petition in Case No.36-RC-1502.The Petitioners shall hereinafter be referred to as the Joint PetitionersiA contract between the Employer'spredecessor,Tualatin Valley Cooperative, Inc,hereinafter called Tualatin,and the Grain Millers,covering employees sought herein, iseffective from November 1, 1957, to at least June 30, 1960The contract therefore con-stituted a bar to an election only for a period of 2 years from the earlier date, and forthis reason,apart from other considerations,we reject the Grain Millers' contention thatthe contract'constitutes a bar at this time.Pacific Coast Association of Pulp and Paper -Manufacturers,121 NLRB 990, 992. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDington, and Idaho.At its Hillsboro, Oregon, plant, the only plantimmediately involved herein, the Employer is engaged in distributingfarm supplies, such as petroleun7, seed, and mechanical equipment toitsmembers, and in marketing their eggs, poultry, seed, and grain.The work force of approximately 40 employees at the Hillsboro plantcomprises office clerical employees, seed and feed mill operators, retailstore employees, and truckdrivers, including petroleum distributiondrivers, a bulk-feed driver, a dry-freight driver, and a tanker driver.The office clerical employees, the seed and feed mill operators, and theretail store employees perform the usual duties of their classifications.The petroleum distribution drivers and the bulk-feed driver deliverpetroleum products and bulk feed, respectively, to the Employer'scustomers.The dry-freight driver picks up items such as eggs andfeed from sellers and delivers such merchandise to buyers.The tankerdriver delivers petroleum from the Employer's supplier to the Em-ployer's storage facility.Plant employees would be assigned to truck-driving in emergencies, but there is no evidence in the record that suchassignments have, in fact, ever occurred.The bulk-feed, dry-freight,and tanker drivers "could" be assigned to work at the plant to com-plete their 8-hour shifts.The petroleum distribution drivers are notsubject to such assignment.All employees work lender the supervision of the plant or branchmanager and the general foreman ; although the Employer employs``working foremen" in certain nondriver areas of its operations, it doesnot appear that they are supervisors within the meaning of the Act.All employees are paid weekly by checks issued from the Employer'sgeneral office at Seattle, Washington, and all work an 8-hour day anda 40-hour week.The Hillsboro plant here involved was formerly operated by Tual-atni, and the Employer acquired it by purchase on or about September1, 1959.A "Plan of Unification" provided, among other things, thatunification would be effected by dissolving Tualatin and transferringits "assets, liabilities and membership" to the Employer, but did notspecifically provide for the transfer or assumption of any laborcontract.The Employer took over the Hillsboro operation as a goingbusiness, making certain changes in operating procedures but retain-ing all or most of its personnel, including its manager, who becamethe Employer's branch manager at this location.At this time, theGrain Millers was the bargaining agent under the contract notedabove 3 for a unit of all feed and seed production and maintenanceemployees at the Hillsboro operation; and the Employer told theHillsboro manager to continue to operate under the contract untilthe Employer advised him to the contrary.However, the record is3 See footnote 2As stated,this contract is effective from November 1, 1937, to atleast June 30, 1960 WESTERN FARMERSASSOCIATION341not clear as to whether the Employer and the Grain Millers ever hadany dealings under the contract.The Grain Millers' contract, covering employees at Hillsboro, doesnot by its terms provide for the unit placement of drivers.Moreover,the record fails to establish that the Grain Millers bargained with theEmployer or Tualatin with respect to truckdrivers at this location.We therefore find, contrary to the Grain Millers' contention, that thebargaining history does not require a finding that the appropriate unitfor employees at Hillsboro includes, in addition to other employees,feed truckdrivers, but excludes oil truckdrivers.Furthermore, apartfrom any considerations relating to the bargaining history, we see noreason why the appropriate unit at Hillsboro should include one typeof driver, exclude another type, and make no disposition of the oneor two remaining types.We therefore reject the Grain Millers'unit request.There remains for consideration the question whether there shouldbe a single overall unit, as requested by the Joint Petitioners, or aunit of truckdrivers and a unit of other employees, as requested bythe Employer and the Meat Cutters.A single overall unit is on itsface appropriate at Hillsboro because it is coextensive with the Em-ployer's entire operations at that plant .4However, the truckdriversat the Hillsboro plant constitute a clearly identifiable and homoge-neous group of employees such as the Board has frequently foundmay constitutea separateappropriate unit, if they so desire.'Ac-cordingly, we shall direct that separate elections be conducted amongthe following voting groups at the Employer's Hillsboro, Oregon,farm supplies establishment, excluding from each group all officeclericalemployees, professional employees, guards, and supervisorsas defined in the Act :(1)All employees, excluding truckdrivers.(2)All truckdrivers, including petroleum distribution drivers, thebulk-feed driver, the dry-freight driver, and the tanker driver, butexcluding all other employees.If, in the elections hereinafter directed, a majority of the employeesin each of the above voting groups vote for the same labororganiza-tion, both groups will be merged into a single overall unit, which,under the circumstances, we find to be appropriate. In the event thata majority in voting group (1) votes for one of the labor organiza-tions involved herein, and a majority in voting group (2) does notselect any of these organizations, the employees in group (1) shallconstitute an appropriate unit and may be represented by that labororganization, and those in group (2) shall remain unrepresented.However, if a majority of the employees in voting group (1) does4 Lock JointPipeCo., 120NLRB 1238.5National Fireworks Ordnance Corporation,104 NLRB 792, 796.577684-61--vol. 128-23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot select any of the labor organizations involved herein, and amajority in voting group (2) votes for the Joint Petitioners or theGrain Millers,6 the latter group shall constitute an appropriate unit,and may be represented by that labor organization.The RegionalDirector is instructed to issue the appropriate certification or certi-fications in accordance with the outcome of the elections.7[The Board dismissed the petition in Case No. 36-RC-1502.][Text of Direction of Elections omitted from publication.]°As indicated above, the Meat Cutters does not wish to represent a separate unit oftruckdrivers'For the reasons indicated by the majority inWaikiki Baltmore,Inc, d/b/a TheWaikiki Baltmore Hotel,127 NLRB 82,we have not provided for pooling of the votes inthe elections directed herein.The Great Atlantic and Pacific Tea Company,Inc.andLocalNo. 442, Amalgamated Meat Cutters and Butcher Workmenof North America,AFL-CIO,Petitioner.Case No. 10-RC-4610.July 27, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lovic A. Brooks, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error 1 and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and Members'Bean and Fanning].Upon the entire record in this case,2 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.'We believe it would have been better practice for a different hearing officer to havebeen assigned to this case, as the hearing officer had also acted as counsel for the GeneralCounsel in a related caseHowever,the failure of the hearing officer to disqualify him-sebf, in response to a motion by the Petitioner,did not in itself constitute prejudicialerror, and there is no showing that the Petitioner was in fact prejudiced by the conductof the hearing officerSeeInternational Longshoremen'sand Warehousemen'sUnwn,Local 8, et at(General Ore,Inc ),124 NLRB 626.8The Employer's motion that the Board take official notice of Case No 10-CAl254, arelated case now before a Trial Examiner pending issuance of his Intermediate Report,is deniedAlthough the Board may take official notice of its own proceedings,there is noshowing that the record in that case contains anything relevant to the issues herein whichisnot in the instant recordThe Employer's posthearing motion to reopen the record isdenied because it lacks sufficient specificity to establish that a further hearing is requiredwith respect to the changes which have assertedly taken place since the hearing128 NLRB No. 22.